PER CURIAM.
The defendant appeals from an order overruling a demurrer to the complaint. An appeal will not lie from an order overruling or sustaining a demurrer. Muttart v. Muttart, 93 N. Y. Supp. 468; Binder v. Robinson, 59 Misc. Rep. 155, 110 N. Y. Supp. 229. Although the notice of appeal has the words “and judgment” interlined therein after the word “order,” no interlocutory or final judgment appears in the record, and evidently none has been entered, as the certificate of the clerk makes no reference thereto. The appeal must therefore be dismissed.
Appeal dismissed, with $10 costs. All concur.